Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
Claims 1-20 presented for examination. Applicant filed an amendment on 04/26/2022 amending claims 1, , 10, 15 and 19, and canceling claims 2 and 11. Therefore, the claims 1, 3-10 and 12-20 are pending.
Examiner discussed amendment to claims as submitted in the amendment in a telephone interview held on August 2-3, 2022 to place application into a condition of allowance and an interview summary of which is attached herewith.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1, 3, 6, 10, 12, 15, 16 and 19 as per attached proposed examiner amendment submitted by the applicant on August 5, 2022.
	Authorization for this examiner's amendment was given in the telephone interview with Mr. Wei-Chih Hsu, Attorney (registration # 79,644) on August 2-3, 2022. 
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

1.	(Currently amended) An information processing method, comprising:
transmitting, by a server, a value packet transfer activation instruction to a first mobile terminal, the value packet transfer activation instruction comprising a key word library;
transmitting, by the server, chat information from a second mobile terminal to the first mobile terminal;
receiving, by a server, the value packet transmitting instruction from the first mobile terminal, wherein the value packet transmitting instruction is transmitted after a key word extracted from chat information by the first mobile terminal being matched with the key word
library and the value packet transmitting instruction includes a quantity of value packets and total amount of value packets that need to be transferred;
transmitting, by the server, value packet transfer information to the second mobile terminal, the value packet transfer information including a value amount and a displayed content determined according to the value packet transmitting instruction; and
receiving, by the server from the second mobile terminal, a value packet transfer result, the value packet transfer result including a value amount of a value packet obtained by the second mobile terminal and a corresponding displayed content.
2.	(Canceled).
3.	(Currently amended) The method according to claim 1, wherein the value amount is determined for a to-be-transferred value packet, and [[a ]]the displayed content is determined for the to-be-transferred value packet; and
before the transmitting, value packet transfer information to a second mobile terminal, the  method further comprises:
determining, by the server according to [[a ]]the quantity of value packets, displayed contents of which a quantity is equal to the quantity of the value packets, from a preset content database, the value packets being in a one-to-one correspondence to the displayed contents.
4.	(Original) The method according to claim 3, wherein after the determining, the method further comprises:
determining, by the server according to the displayed content corresponding to the value packet, a value amount corresponding to the value packet, from a total amount of value packets that need to be transferred, a value amount of a value packet corresponding to a displayed content satisfying a preset condition being greater than a value amount of a value packet corresponding to a displayed content not satisfying the preset condition.
5.	(Original) The method according to claim 4, further comprising:
	transmitting, by the server in a case that there is a non-transferred value packet after a preset duration, a value amount and a displayed content that correspond to the non-transferred value packet to the first mobile terminal.

6.	(Currently amended) An information processing method, comprising:
receiving chat information from a second mobile terminal to a first mobile terminal; 
extracting, by the first mobile terminal, a key word from the chat information, and matching the key word with a key word library received from a server; and
transmitting, by the first mobile terminal to a server, a value packet transmitting instruction in a case that the key word is successfully matched, the value packet transmitting instruction including a quantity of value packets  and a total amount of value packets that need to be transferred, 
triggering value packet transfer information from the server to the second mobile terminal, the value packet transfer information including a value amount and a displayed content determined according to the value packet transmitting instruction, and 
triggering a value packet transfer result, from the second mobile terminal to the server, the value packet transfer result including a value amount of a value packet obtained by the second mobile terminal and a corresponding displayed content.

7.	(Original) The method according to claim 6, wherein in a case that the key word is successfully matched, the method further comprises:
displaying, by the first mobile terminal, value packet transfer prompt information in a chat window; and
generating, by the first mobile terminal in response to receiving confirmation information of transferring the value packet, the value packet transmitting instruction according to a quantity of to-be-transferred value packets and a total amount of value packets that need to be transferred.
8.	(Original) The method according to claim 7, wherein the displaying comprises:
obtaining a quantity of chat objects in the chat window; and
generating the value packet transfer prompt information according to the quantity of the chat objects in the chat window, a quantity of prompts in the value packet transfer prompt information being equal to the quantity of the chat objects.
9.	(Original) The method according to claim 8, wherein the quantity of the to-be-transferred value packets is equal to the quantity of the prompts.

10.	(Currently amended) A system including:
a server, comprising: a server processor and a server memory, the server processor and the server memory communicating with each other;
the server memory being configured to store a server instruction; and
the server processor being configured to execute the server instruction in the server memory, to perform:
transmitting, by the server, a value packet transfer activation instruction to a first mobile terminal, the value packet transfer activation instruction comprising a key word library;
transmitting, by the server, chat information from a second mobile terminal to the first mobile terminal;
receiving, by the server, a value packet transmitting instruction from the first mobile terminal, wherein the value packet transmitting instruction being transmitted after a key word extracted from chat information by the first mobile terminal being matched with the key word library and the value packet transmitting instruction includes a quantity of value packets and  a total amount of value packets that need to be transferred; and
transmitting, by the server, value packet transfer information to a second mobile terminal, the value packet transfer information including a value amount and a displayed content determined according to the value packet transmitting instruction; and 
receiving, by the server from the second mobile terminal, a value packet transfer result, the value packet transfer result including a value amount of a value packet obtained by the
second mobile terminal and a corresponding displayed content. 
11. (Canceled)

12. 	(Currently amended) The system according to claim 10, wherein the value amount is determined for a to-be-transferred value packet, and the displayed content is determined for the to-be-transferred value packet; and
before the transmitting, value packet transfer information to a second mobile terminal, the server processor is further configured to execute the server instruction to perform:
determining, by the server according to the quantity of value packets, displayed contents of which a quantity is equal to the quantity of the value packets, from a preset content database, the value packets being in a one-to-one correspondence to the displayed contents.
13. 	(Original) The system according to claim 12, wherein after the determining, the server
processor is further configured to execute the server instruction to perform:
determining, by the server according to the displayed content corresponding to the value packet, a value amount corresponding to the value packet, from a total amount of value packets that need to be transferred, a value amount of a value packet corresponding to a displayed content satisfying a preset condition being greater than a value amount of a value packet corresponding to a displayed content not satisfying the preset condition.
14.	(Original) The system according to claim 13, where the server processor is further configured to execute the server instruction to perform:
transmitting, by the server in a case that there is a non-transferred value packet after a preset duration, a value amount and a displayed content that correspond to the non- transferred value packet to the first mobile terminal.
15.	(Currently amended) The system according to claim 13, further including the first mobile terminal, the first mobile terminal including a first mobile processor and a first mobile memory, the first mobile processor and the first mobile memory communicating with each other;
the first mobile memory being configured to store a first mobile instruction; and 
the first mobile processor being configured to execute the first mobile instruction in the first mobile memory, to perform:
extracting, by the first mobile terminal, the key word from chat information, and matching the key word with the key word library; and
transmitting, by the first mobile terminal, the value packet transmitting instruction in a case that the key word is successfully matched.
16.	(Currently amended) The system 
displaying, by the first mobile terminal, value packet transfer prompt information in a chat window; and
generating, by the first mobile terminal in response to receiving confirmation information of transferring the value packet, the value packet transmitting instruction according to a quantity of to-be-transferred value packets and a total amount of value packets that need to be transferred.
17.	(Original) The system according to claim 16, wherein the displaying comprises:
	obtaining a quantity of chat objects in the chat window; and
	generating the value packet transfer prompt information according to the quantity of the chat objects in the chat window, a quantity of prompts in the value packet transfer prompt information being equal to the quantity of the chat objects.
18.	(Original) The system according to claim 15, wherein the quantity of the to-be- transferred value packets is equal to the quantity of the prompts.
19.	(Currently amended) The system according to claim 13, further including the second mobile terminal including a second mobile processor and a second mobile memory, the second mobile processor and the second mobile memory communicating with each other;
	the second mobile memory being configured to store a second mobile instruction; and
	the second mobile processor being configured to execute the second mobile instruction in the second mobile memory, to perform:
receiving, by [[a ]]the second mobile terminal, the value packet transfer information, the value packet transfer information being transmitted by [[a ]]the server after [[a ]]the value packet transmitting instruction is received, and the value packet transmitting instruction being transmitted after [[a ]]the key word extracted from chat information by [[a ]]the first mobile terminal is matched with [[a ]]the key word library; and
obtaining, by the second mobile terminal, a transfer instruction for transferring a value packet in the value packet transfer information.
20. 	(Original) The system according to claim 19, where the second mobile processor is further configured to execute the second mobile instruction to perform:
displaying, by the second mobile terminal, a value amount and a corresponding displayed content of a value packet determined according to the transfer instruction; and
the displaying, by the second mobile terminal, a value amount and a corresponding displayed content of a value packet determined according to the transfer instruction comprises: 
determining a transmitting time of the transfer instruction; and
obtaining a value packet from the value packet transfer information according to the transmitting time of the transfer instruction, and displaying a value amount and a displayed content that correspond to the obtained value packet in a chat window.

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “receiving, by a server, the value packet transmitting instruction from the first mobile terminal, wherein the value packet transmitting instruction is transmitted after a key word extracted from chat information by the first mobile terminal being matched with the key word library and the value packet transmitting instruction includes a quantity of value packets and total amount of value packets that need to be transferred; transmitting, by the server, value packet transfer information to the second mobile terminal, the value packet transfer information including a value amount and a displayed content determined according to the value packet transmitting instruction; and receiving, by the server from the second mobile terminal, a value packet transfer result, the value packet transfer result including a value amount of a value packet obtained by the second mobile terminal and a corresponding displayed content “ in a system and method for complex system for information processing.
The reasons for allowance for all the other independent claims is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated 04/26/2022, see pages 8-11 fully considered. The order of combination of elements of claims as amended is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application in improving conversion rate of social product by triggering value packet transfer through chat information after a key word extracted from the chat information of a second mobile device extracted by the first mobile terminal being matched with the key word library provided by a server (see paragraph [0048]). The claims enables a system to carry displayed content determined for the value packet in the packet transfer information transmitted by a server enabling a second mobile device receiving the value packet to view displayed content  corresponding to the value amount aside from the value of the value packet and transmitting the value packet transfer result to the server enabling the server to determine whether there is any non-transferred value packet after preset duration and transferring back to the first mobile terminal, if any, thereby making the value transfer process more efficient, accurate and interesting and improving the playability of the social product (see paragraph [0048, 0060, 0071-0072]). The claim also effectively resolves the issues of contextualization of operation with respect to specific time such as Spring Festival or New Year or Valentine’s Day and special context of user recognized based on chat information of a person and each person receiving payment envelop/value packet obtains a word corresponding to a blessing and a value making the payment envelope received by each person distinct and a play method of payment envelope interesting (see paragraph [0060, 0118-0119]).  The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Yu et al. teach activating  a red envelope by clicking or tapping on red envelope icon and sending first portion of content of red envelope and a challenge to access second portion of the red envelope (see abstract, paragraph [0048-0049]). The Chinese Patent Publication prior art of Wang disclosed rewarding users viewing advertisement content by opening red envelope (see abstract). The Non-Patent Literature of Fu disclosed red envelope giving away money to plurality of users and transferring the money to multiple users or group on opening the red envelope (see page 6). None of the cited and searched prior arts disclosed the combination of element of claims of the unique features as listed above. Therefore, the claims 1, 3-10 and 12-20 are deemed to be allowable over cited/updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        08/09/2022